SONOCHEM LICENSE AND INVESTMENT AGREEMENT

 

This Agreement is dated February 6, 2020 and supersedes the Agreement of the
same titles dated the 19th day of September, 2019.

 

BETWEEN:

 

PAUL McCLORY,

an individual who is sole owner of patents issued in Europe and the United
States, unofficially known as the SonoChem patents, who is a resident of England
(“Patent Owner or President”);

 

- and -

 

LOU SHEFSKY,

an individual who is experienced in attracting funding and assisting start-up
companies to become publicly listed in the United States on the OTC market, who
is a resident of Toronto, Canada (“Investment Consultant”);

 

- and -

 

CHRIS CARL

An individual who is experienced in starting and operating publicly listed
companies in both the United States and Canada who will act as CEO of the new
company until such time as a permanent long-term, industry experienced CEO can
be recruited, who is a resident of Toronto, Canada (“Active Director”).

 

RECITALS:

 

WHEREAS the parties wish to commercially exploit the technology related to the
patents owned by Paul McClory on a global basis; and,

 

WHEREAS all three parties wish to join forces to successfully develop the
company into a high-value, profitable company based in Nevada USA, which is
already funded sufficiently to commence trading on the US OTC, and is named
Tenaya Group Inc. (“Tenaya”);

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.0 - DEFINITIONS

 

1.1In this Agreement, if not otherwise defined in the text herein, the following
words and expressions shall have the following meanings: 

 

“Initial Minimum Raise” shall mean a targeted raise of $65,000 but not less than
$30,000 to be used to pay the Initial License Fee, and other incidental costs
required to complete the public listing of Tenaya.

 

“Initial License Fee” shall mean a one-time payment of $25,000 to the Patent
Owner in return for the Exclusive Global License.

 

“Intellectual Property Rights” shall mean all technology rights (including
patent applications and invention disclosures), design rights, copyrights,
rights in databases, moral rights, trademarks, service marks, trade secrets,
know-how, rights in or relating to confidential information and any other
intellectual property right (whether registered or unregistered) recognized in
any jurisdiction in the world, now or hereafter existing, and whether or not
perfected, filed or recorded, including all rights of reversion and rights to
any applications and pending registrations and the right to sue for and recover
damages for past infringements, that relates to the Issued Patents.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



“Issued Patents” shall mean the two patents already issued, and all future
patents that may be filed that are directly related to the Issued Patents and
where such Issued Patents include:

 

1)European Patent number  322 7490, and  

 

2)US Patent number 104 151 79  

 

“Minimum Second Raise” shall mean a targeted raise of $2 million but not less
than $1.5 million dollars.

 

“Parties” shall mean all three of the individuals named in the Header of this
Agreement.

 

2.0 - TERMS OF EXCLUSIVE LICENSE

 

2.1Upon completion of the Patent acquisition, Tenaya will have approximately 56
million shares with three parties owning shares as follows: 

 

a) Patent Owner -

34.0 million shares

60.7%

 

 

 

b) Investment Consultant and associates -

16.4 million shares

27.5%

 

 

 

c) Active Director -

5.0 million shares

8.9%

 

 

 

d) Cash Investors -

1.6 million shares

2.9%

 

 

 

 

56.0

100.0%

 

2.2Upon the granting of these shares and payment of the Initial License Fee, the
Patent Owner will grant an exclusive license to Tenaya to use the patents to
develop and commercialize the Intellectual Property around the world. 

 

2.3The Minimum Initial Raise was completed in December 2019. The actual amount
raised was $93,000. 

 

2.4Tenaya paid the Patent Owner an Initial License Fee of $25,000 on January 21,
2020. The remaining proceeds will be used to fund the initial setup of Tenaya,
and the listing costs as well as related legal costs.  Any remaining proceeds
may be used to advance the development of the technology provided there is
unanimous consent to do so among the three parties herein. 

 

2.5An additional amount of approximately $15,000 will be needed to pay to a
well-known and respected UK engineering company with global reach, to work with
the inventors to complete the design the machine to be built. This payment
should be made before February 15, 2020. 

 

2.5Upon completion of the Initial Minimum Raise, a Minimum Second Raise targeted
to be $2,000,000 will be initiated at a price of not less than 45 cents per
share (unless unanimously agreed by the Parties). 

 

2.7In the first month following the closing of the Minimum Second Raise, monthly
consulting fees will be initiated to be paid to the parties working to build the
company as follows: 

 

a)Patent Owner - $8,000 

 

b)Inventors - $3,000 x 2 

 

c)Investment Consultant - $5,000 

 

d)Active Director - $5,000 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



2.8 The day-to day operation and development of Tenaya will be managed by the
Active Director and the President subject to oversight from a Business Plan and
monthly objectives to be established by the Parties. 

 

4.0 - TERM AND TERMINATION

 

4.1This Patent Owner may Terminate this Agreement and the License only upon
certain conditions described herein. If such Termination occurs, all shares
issued to the Patent Owner will, at the discretion of the Directors of Tenaya at
that time, either be cancelled or returned to the prior holder. 

 

4.2These Conditions will allow the Patent Owner the right, but not the
obligation, to terminate this Agreement, as follows: 

 

(a)If the Minimum Second Raise is not completed by August 1st, 2020; 

 

4.3If the Minimum Second Raise is completed on or before August 1st, 2020,
Tenaya will automatically have the right to purchase 100% ownership of the
Patents from the Patent Owner for a sum of $100, with the rest of the
consideration being the shares, options and other payments made to the Patent
Owner, subject to the following: 

 

(a)Upon receipt of the Initial License Fee, the Patent Owner shall transfer the
ownership rights to a mutually agreed upon lawyer in Trust.  The lawyer shall be
directed to release the ownership rights as follows: 

 

(i)If the Minimum Second Raise is completed is completed on or before August
1st, 2020, the ownership of the Patents shall be automatically transferred to
Tenaya without further action by the Patent Owner; or 

 

(ii)If the Minimum Second Raise is not completed by on or before August 1st
2020, the Patent Owner shall have the irrevocable right, but not the obligation,
to recover the ownership rights of the patent; and 

 

(b)Should the Patent Owner be incapacitated due to any reason including health,
abandonment or his demise, the transfer of ownership described in Section 4.3
(a)(i) above shall automatically occur regardless. 

 

(c)Should the Patent Owner be incapacitated due to any reason including health,
abandonment or his demise, and the Minimum Second Raise is not completed by on
or before August 1st 2020, the exclusive license shall remain in effect until
the estate of the Patent Owner requests the return of the Patent ownership.  If
during the period subsequent to August 1st 2020 but prior to the estate of the
Patent Owner making a request for the return of the Patents, the Minimum Second
Raise be completed, the lawyer will transfer ownership of the Patents to
Tenaya. 

 

5.0 - GENERAL

 

5.1Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. Except as may be specifically set forth in this Agreement,
there are no representations, warranties, conditions or other agreements or
acknowledgments, whether direct or collateral, express or implied, that form
part of or affect this Agreement, or which induced a party to enter into this
Agreement or on which reliance is placed by a party. 

 

5.2Governing Law. This Agreement shall, in all respects, be subject to,
interpreted, construed and enforced in accordance with and under the laws of
Nevada. 

 

5.3Currency. All references to currency in this Agreement shall be in US
Dollars. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



5.4Assignment. None of the parties may assign, transfer, convey or otherwise
dispose of its rights, interests and obligations under this Agreement or the
rights or interests granted pursuant hereunder, without the prior written
consent of the other parties. 

 

5.5Time of the Essence. Time shall be of the essence of this agreement and of
every part of it and no extension or variation of this agreement shall operate
as a waiver of this provision. 

 

5.6Amendment.  Each party acknowledges that it shall have no right to rely on
any amendment, promise, modification, statement or representation made or
occurring subsequent to the execution of this agreement unless it is in writing
and executed by each of the parties. 

 

5.7Counterparts. This Agreement may be executed in any number of counterparts,
and it shall not be necessary that the signatures of all Parties be contained on
any counterpart. Each counterpart shall be deemed an original, but all
counterparts together shall constitute one and the same instrument. 

 

 

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the date first written above.

 

 

On behalf of Patent Owner:

 

 

 

/s/ Paul McClory

Signature

 

Paul McClory

Name

 

 

On behalf of Active Director:

 

 

 

/s/ Chris Carl

Signature

 

Chris Carl

Name

 

On behalf of Investment Consultant:

 

 

 

/s/ Lou Shefsky

Signature

 

Lou Shefsky

Name

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4